Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented and allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims of the application have been amended as follows:

Claim 12 – replace ‘produce’ within the first line to “product”.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1, 8, and 15 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Chelcie Daye	
Patent Examiner
Technology Center 2100
April 10, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161